BLODGETT, J.
Heard without the intervention of a jury.
Action to recover for goods sold in June, 1930, to F. A. Rioles, & Co., 141 Gray street, Providence.
Deposition in behalf of plaintiff shows report from R. G. Dun & Co. that the firm of F. A. Rioles & Co. consisted of Luigi Rioles and Frederick Rioles, father and son.
The defense was that the father never was a partner and not liable.
’Several photostatic copies of letters and documents signed by Luigi Rioles and Frederick Rioles as a firm doing business as Frederick Rioles & Co. were introduced in evidence. These documents date from June, 1930, to October, 1930.
The Court is satisfied by the weight of the evidence that at the time of shipments of the goods in question same were received by defendants and that at that time Luigi Rioles and Frederick Rioles were in partnership as Frederick Rioles & Co.
Decision for plaintiff for $348.10 and costs against both defendants.